MSL Howe Barnes Hoefer & Arnett14th Annual Bank Conference The Ritz-Carlton - Chicago, IL August 18, 2009 C.R. “Rusty” Cloutier President & ChiefExecutive Officer NYSE Alternext: MSL 2 The Private Securities Litigation Act of 1995 provides a safe harbor fordisclosure of information about a company’s anticipated future financialperformance. This act protects a company from unwarranted litigation if actualresults differ from management expectations. This discussion and analysisreflects management’s current views and estimates of future economiccircumstances, industry conditions, MidSouth’s performance and financialresults. A number of factors and uncertainties could cause actual results todiffer from the anticipated results and expectations expressed in thediscussion. 3 Strategic Focus • Concentrate heavily on growth markets: Southeast Texas and South Louisiana • Capital and balance sheet management • Strengthen infrastructure in regards to operations, human capital and technology • Leverage branch build out completed in 2005 - 2008 • Enhance middle market strategy and resources • Preserve customer service focus • Maximize shareholder value 4 Current Market Footprint §Strategically located along I-10, I-49 and Hwy 90 corridors
